Citation Nr: 0719695	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-32 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for fecal 
incontinence.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
eye disorder claimed as high ocular pressure/ocular 
hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service from October 1975 to January 
2002.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that the appellant's claim for service 
connection for fecal incontinence was originally denied in a 
February 2002 rating decision.  The appellant was notified of 
that denial and he submitted a Notice of Disagreement in 
March 2002.  The RO then issued a Statement of the Case in 
October 2003.  The appellant submitted a VA Form 9 in 
February 2004, and the RO informed him, in June 2004, that 
the substantive appeal was not timely filed within 60 days of 
the October 2003 SOC.  That same month, the appellant 
acknowledged that he had not filed the VA Form 9 within 60 
days of the issuance of the SOC.  The February 2002 rating 
decision, therefore, represents the last final action on the 
merits of the service connection claim for fecal 
incontinence.  Glynn v. Brown, 6 Vet. App. 523 (1994).  The 
February 2002 rating decision also represents the last final 
decision on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).

The claims file does not contain any Statement of the Case 
(SOC) issued in response to the appellant's December 2004 
Notice of Disagreement (NOD) (correspondence from the 
appellant in which he indicated that he disagreed with the 
RO's November 2004 denial of service connection for ocular 
hypertension on a new and material evidence basis).  The 
Board must therefore remand that issue for the issuance of an 
SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The appellant submitted a VA Form 9 in January 2007 (prior to 
certification of the claim to the Board); he requested a 
Board hearing at the RO.  A hearing on appeal must be granted 
when, as in this case, an appellant expresses a desire for 
it.  38 C.F.R. § 20.700(a).

In addition, the appellant submitted a timely NOD, in 
December 2004, in which he specifically referred to his 
disagreement with the RO's November 2004 refusal to reopen 
his claim of entitlement to service connection for an eye 
disorder claimed as high ocular pressure.  Because the RO 
apparently has not yet issued an SOC addressing the eye new 
and material evidence claim, the Board must remand that issue 
to the AMC/RO for issuance of an SOC.  Manlincon v. West, 12 
Vet. App. 238 (1999).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The RO should schedule the appellant 
for a Travel Board hearing in accordance 
with applicable procedures set out in 
38 C.F.R. § 20.704.  The RO should notify 
the appellant of the date, time and place 
of such a hearing by letter mailed to his 
current address of record.  The appellant 
is advised that if he desires to withdraw 
the hearing request prior to the hearing, 
he may do so in writing pursuant to 
applicable provisions.  All 
correspondence pertaining to this matter 
should be associated with the claims 
file.

2.  The AMC/RO should re-examine the 
issue of the reopening of the appellant's 
claim of entitlement to service 
connection for an eye disorder claimed as 
high ocular pressure.  If no additional 
development is required, including any 
required notice prescribed by current 
regulations and caselaw, the AMC/RO 
should prepare an SOC in accordance with 
38 C.F.R. § 19.29 (2006), unless the 
matter is resolved by granting the 
benefit sought, or by the appellant's 
withdrawal of the NOD.  If, and only if, 
the appellant files a timely substantive 
appeal, should that issue be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


